PER CURIAM:
Dexter Alphonso Kess appeals from the district court’s order dismissing his complaint without prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Kess v. State Comm’r, #2116, No. 8:13-ev-3363-DKC (D.Md. Nov. 20, 2013). We deny Kess’ motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.